Exhibit 10.12

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 2nd day of March, 2016, by and between SILICON
VALLEY BANK, a California corporation (“Bank”), and APIGEE CORPORATION, a
Delaware corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of November 17, 2014 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) add a
non-formula advance sublimit to the Revolving Line, (ii) increase the Revolving
Line, (iii) make a supplemental term loan to Borrower in the original principal
amount of Two Million Six Hundred Forty-Eight Thousand Two Hundred Thirty-Two
and  72⁄100 Dollars ($2,648,232.72) which will refinance the Term Loan and
Existing Equipment Term Loan in their entirety, and (iv) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Outstanding Obligations under Term Loan and Existing Equipment Term
Loan. Borrower and Bank agree that as of the First Amendment Effective Date, the
outstanding principal balance of the (i) Term Loan is One Million Eight Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and  72⁄100 Dollars ($1,866,666.72) and
(ii) Existing Equipment Term Loan is Six Hundred Twenty-Five Thousand and
 14⁄100 Dollars ($625,000.14). Borrower represents and warrants to Bank that all
of such sums are due and owing Bank, without offset or defense of any kind or
nature and in the event Borrower has any offsets or defenses thereto, Borrower
hereby irrevocably waives all such offsets and defenses. Borrower acknowledges
and agrees that (i) from and after the First Amendment



--------------------------------------------------------------------------------

Effective Date, there is no further availability to borrow under the Term Loan,
and (ii) there is no further availability to borrow under the Existing Equipment
Term Loan. Borrower shall, on the First Amendment Effective Date and in
conjunction with Borrower’s execution of this Amendment, use the proceeds from
the Supplemental Term Loan (as hereinafter defined) to repay in full in cash all
of the Obligations owing to Bank under the Term Loan (including, without
limitation, the amount of the “Final Payment” due to Bank under the Term Loan in
the amount of One Hundred Fifty-Six Thousand Two Hundred Fifty Dollars
($156,250)) and Existing Equipment Term Loan.

2.2 Section 2.1.1 (Revolving Advances).

(a) Section 2.1.1(c) of the Loan Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

(c) Early Termination. The Revolving Line may be terminated prior to the
Revolving Line Maturity Date as follows: (i) subject to the terms and conditions
of Section 12.1, by Borrower, effective three (3) Business Days after written
notice of termination is received by Bank; or (ii) by Bank at any time from and
after the occurrence and during the continuance of an Event of Default, without
notice, effective immediately.

(b) Section 2.1.1 of the Loan Agreement is hereby amended by adding the
following section immediately after Section 2.1.1(c) as Section 2.1.1(d):

(d) Non-Formula Advance Sublimit. Subject to the terms and conditions of this
Agreement, as part of the Revolving Line, Bank shall make non-formula advances
(each, a “Non-Formula Advance” and collectively, the “Non-Formula Advances”)
available to Borrower in an aggregate amount not to exceed the Non-Formula
Amount. The dollar amount of each Non-Formula Advance shall at all times reduce
the amount otherwise available for Advances under the Revolving Line.

2.3 Section 2.1 (Promise to Pay). Section 2.1 of the Loan Agreement is hereby
amended by adding the following section immediately after Section 2.1.3 as
Section 2.1.4:

2.1.4 Supplemental Term Loan.

(a) Availability. Bank shall make a single supplemental term loan available to
Borrower on or about the First Amendment Effective Date (the “Supplemental Term
Loan”) not exceeding the Supplemental Term Loan Commitment. The proceeds of the
Supplemental Term Loan shall be used to refinance and replace the Term Loan
(including without limitation, the Final Payment) and the Existing Equipment
Term Loan in their entirety. After repayment, the Supplemental Term Loan may not
be reborrowed.

(b) Repayment. Commencing on April 1, 2016 and continuing on the first (1st)
calendar day of each month thereafter, Borrower shall make twenty-four (24)
consecutive equal monthly payments of principal, in an amount which would fully
amortize the outstanding Supplemental Term Loan, over the Supplemental Term Loan

 

2



--------------------------------------------------------------------------------

Repayment Period, plus accrued and unpaid interest (each, a “Supplemental Term
Loan Payment”). All unpaid principal and accrued and unpaid interest on the
Supplemental Term Loan is due and payable in full on the Supplemental Term Loan
Maturity Date.

(c) Prepayment.

(i) Mandatory Prepayment Upon an Acceleration. If the Supplemental Term Loan is
accelerated following the occurrence of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of (A) all
accrued and unpaid interest with respect to the Supplemental Term Loan through
the date the prepayment is made, plus (B) all unpaid principal with respect to
the Supplemental Term Loan, plus (C) all other sums, including Bank Expenses, if
any, that shall have become due and payable hereunder in connection with the
Supplemental Term Loan, including interest at the Default Rate with respect to
any past due amounts.

(ii) Permitted Prepayment. So long as an Event of Default has not occurred and
is not continuing, Borrower shall have the option to prepay all, but not less
than all, of the Supplemental Term Loan advanced by Bank under this Agreement,
provided Borrower (A) delivers written notice to Bank of its election to prepay
the Supplemental Term Loan at least three (3) days prior to such prepayment, and
(B) pays, on the date of such prepayment (i) all accrued and unpaid interest
with respect to the Supplemental Term Loan through the date the prepayment is
made, (ii) all unpaid principal with respect to the Supplemental Term Loan, and
(iii) all other sums, including Bank Expenses, if any, that shall have become
due and payable hereunder in connection with the Supplemental Term Loan,
including interest at the Default Rate with respect to any past due amounts.

2.4 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

2.2 Overadvances. If, at any time, the outstanding principal amount of any
Formula Advances exceeds the lesser of either the Revolving Line or the
Borrowing Base, Borrower shall immediately pay to Bank in cash the amount of
such excess (such excess, the “Formula Overadvance”). If, at any time, the
outstanding principal amount of any Non-Formula Advances exceeds the Non-Formula
Amount, Borrower shall immediately pay to Bank in cash the amount of such excess
(such excess, the “Non-Formula Overadvance”). If, at any time, the outstanding
principal amount of any Advances exceeds the lesser of either the Revolving Line
or the Borrowing Base, plus the Non-Formula Amount, Borrower shall immediately
pay to Bank in cash such excess (the “Revolving Facility Overadvance”; together
with the Formula Overadvance and the Non-Formula Overadvance, collectively, the
“Overadvance”). Without limiting Borrower’s obligation to repay Bank any amount
of the Overadvance, Borrower agrees to pay Bank interest on the outstanding
amount of any Overadvance, on demand, at the Default Rate.

 

3



--------------------------------------------------------------------------------

2.5 Section 2.3 (Payment of Interest on the Credit Extensions).

(a) Section 2.3(a)(i) of the Loan Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate, plus one-half of one percent (0.50%), which interest shall be
payable monthly in accordance with Section 2.3(d) below.

(b) Section 2.3 of the Loan Agreement is hereby amended by adding the following
section immediately after Section 2.3(a)(iii) as Section 2.3(a)(iv):

(iv) Supplemental Term Loan. Subject to Section 2.3(b), the principal amount
outstanding under the Supplemental Term Loan shall accrue interest at a floating
per annum rate equal to the Prime Rate, plus one-quarter of one percent (0.25%),
which interest shall be payable monthly in accordance with Section 2.1.4(b)
above and Section 2.3(d) below.

2.6 Section 2.4 (Fees).

(a) Section 2.4(a) of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

(a) Revolving Line Anniversary Fee. A fully earned, non-refundable anniversary
fee of Twenty-Five Thousand Dollars ($25,000) upon each anniversary of the First
Amendment Effective Date;

(b) Section 2.4(c) of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

(c) Reserved;

(c) Section 2.4(e) of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

(e) Unused Revolving Line Facility Fee. Payable monthly in arrears on the last
day of each month occurring prior to the Revolving Line Maturity Date, and on
the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility
Fee”) in an amount equal to one-tenth of one percent (0.10%) per annum of the
average unused portion of the Revolving Line, as determined by Bank. The unused
portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between (i)
the Revolving Line, and (ii) the average for the period of the daily closing
balance of the Revolving Line outstanding; and

 

4



--------------------------------------------------------------------------------

2.7 Section 6.2 (Financial Statements, Reports, Certificates). Sections 6.2(a),
(b), (c), and (d) of the Loan Agreement are hereby amended by deleting them in
its entirety and replacing them with the following:

(a) Borrowing Base Reports. Within forty-five (45) days after the last day of
each (i) fiscal quarter when Borrower’s Adjusted Quick Ratio is greater than or
equal to the AQR Threshold and there are no outstanding Advances and (ii) month
at all other times, aged listings of accounts receivable and accounts payable
(by invoice date) (the “Borrowing Base Reports”);

(b) Borrowing Base Certificate. Within forty-five (45) days after the last day
of each (i) fiscal quarter when Borrower’s Adjusted Quick Ratio is greater than
or equal to the AQR Threshold and there are no outstanding Advances and (ii)
month at all other times, and together with the Borrowing Base Reports, a duly
completed Borrowing Base Certificate signed by a Responsible Officer;

(c) Periodic Financial Statements; Bookings Report. (1) Within forty-five (45)
days after the last day of each (i) fiscal quarter when Borrower’s Adjusted
Quick Ratio is greater than or equal to the AQR Threshold and there are no
outstanding Advances and (ii) month at all other times, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month, certified by a Responsible Officer and in a form
acceptable to Bank (the “Periodic Financial Statements”) and (2) within
forty-five (45) days after the last day of each fiscal quarter, a Bookings
report, certified by a Responsible Officer and in a form acceptable to Bank;

(d) Periodic Compliance Certificate. Within forty-five (45) days after the last
day of each (i) fiscal quarter when Borrower’s Adjusted Quick Ratio is greater
than or equal to the AQR Threshold and there are no outstanding Advances and
(ii) month at all other times, and together with the Periodic Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank may reasonably request;

2.8 Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

6.7 Financial Covenants. Maintain at all times on a consolidated basis with
respect to Borrower and its Subsidiaries:

(a) Adjusted Quick Ratio. Tested as of the last day of each (i) fiscal quarter
when Borrower’s Adjusted Quick Ratio is greater than or equal to the AQR
Threshold and there are no outstanding Advances and (ii) month at all other
times, an Adjusted Quick Ratio of at least 1.75 to 1.00.

 

5



--------------------------------------------------------------------------------

(b) Minimum Revenue. Tested as of the last day of each fiscal quarter, minimum
revenue under GAAP, measured for the trailing period specified below, of at
least the following amounts at the following times:

 

Trailing Period

   Minimum Revenue  

Trailing 6 month period ending January 31, 2016

   $ 35,000,000   

Trailing 9 month period ending April 30, 2016

   $ 54,000,000   

Trailing 12 month period ending July 31, 2016

   $ 74,750,000   

Commencing with the quarter ending October 31, 2016 and as of the last day of
each quarter thereafter, the minimum revenue financial covenant set forth in
this Section shall be calculated based on Borrower’s projected performance as
set forth in Borrower’s annual financial projections approved by Borrower’s
Board of Directors and delivered to Bank in accordance with Section 6.2(i), and
subject to the terms and conditions herein, such covenant shall be set in a
manner (but not in amounts) consistent with the covenant set as of First
Amendment Effective Date through the fiscal quarter ending on July 31, 2016 (the
“Updated Minimum Revenue Covenant”). In furtherance of the immediately preceding
sentence, Borrower hereby acknowledges and agrees that the criteria used to
calculate the Updated Minimum Revenue Covenant may be adjusted by Bank in its
good faith business judgment to take into consideration any material
circumstances which could reasonably be expected to have a material impact on
the financial condition of the Borrower and its Subsidiaries, taken as a
whole. Borrower’s failure to reach an agreement with Bank on the Updated Minimum
Revenue Covenant and to execute and deliver to Bank an amendment to this
Agreement which provides the terms for such Updated Minimum Revenue Covenant no
later than October 31, 2016 shall constitute an immediate Event of Default under
this Agreement.

2.9 Section 6.10 (Access to Collateral; Books and Records). Section 6.10 of the
Loan Agreement is hereby amended by deleting the reference therein to “Three
Thousand Dollars ($3,000)” and replacing it with “Five Thousand Dollars
($5,000)”.

2.10 Section 7.2 (Changes in Business, Management, Ownership, or Business
Locations). Clause (i) of Section 7.2(c) of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

(c)(i) [Reserved]; or

2.11 Section 7.7 Distributions; Investments. Clause (a)(iii) of Section 7.7 is
hereby amended by deleting it in its entirety and replacing it with the
following:

(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such

 

6



--------------------------------------------------------------------------------

repurchase does not exceed in the aggregate of Four Hundred Thousand Dollars
($400,000) per fiscal year, and Borrower may repurchase capital stock to the
extent that is deemed to occur in connection with the exercise of stock options
or warrants by way of cashless exercise or in connection with the satisfaction
of withholding tax obligations; and

2.12 Section 8.1 (Payment Default). Section 8.1 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

8.1 Payment Default. Borrower fails to (i) make any payment of principal or
interest on any Credit Extension when due, or (ii) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date, Existing Equipment Term Loan Maturity Date, Term
Loan Maturity Date, or the Supplemental Term Loan Maturity Date). During the
cure period, the failure to make or pay any payment specified under clause (ii)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

2.13 Section 8.6 (Other Agreements). Clause (b) of Section 8.6 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

(b) [Reserved];

2.14 Section 13 (Definitions).

(a) The following terms and their respective definitions set forth in Section
13.1 of the Loan Agreement are hereby amended in their entirety and replaced
with the following:

“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities minus Deferred Revenue.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line
including any Formula Advance and Non-Formula Advance.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
sum of the amount available under the Borrowing Base plus the Non-Formula Amount
minus (b) the outstanding principal balance of any Advances.

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus (b) the
greater of (i) thirty percent (30%) of Eligible Foreign Accounts or (ii) Six
Million Dollars ($6,000,000), as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank has the right to
decrease the foregoing percentages in its good faith business judgment to
mitigate the impact of events, conditions, contingencies, or risks which may
adversely affect the Collateral or its value.

 

7



--------------------------------------------------------------------------------

“Credit Extension” is any Advance, Overadvance, Existing Equipment Term Loan
Advance, Term Loan Advance, the Supplemental Term Loan, or any other extension
of credit by Bank for Borrower’s benefit.

“Permitted Acquisition” means any Acquisition(s) in which: (a) the Borrower’s
board of directors has approved the Acquisition; (b) the Person so acquired (the
“Target”) is in a similar line of business of Borrower or a business reasonably
related thereto; (c) after the consummation of the Acquisition, either (i) the
Borrower is the sole surviving and controlling corporation, or (ii) the
surviving corporation is a wholly-owned Subsidiary of Borrower or becomes a
wholly-owned Subsidiary of Borrower and in either case complies with the
requirements set forth in Section 6.11 above; (d) the Acquisition is not a
hostile acquisition; (e) at the time of the Acquisition and after giving effect
to the Acquisition, there shall not exist any Event of Default under this
Agreement or any of the Loan Documents; and (f) after giving effect to such
Acquisition, the Borrower will remain in compliance with any financial covenants
set forth in this Agreement on a pro-forma basis.

“Quick Assets” is, on any date, Borrower’s unrestricted cash not subject to any
Lien securing Indebtedness (other than Obligations owing to Bank) and Cash
Equivalents and net billed accounts receivable.

“Revolving Line” is an aggregate principal amount equal to Twenty-Five Million
Dollars ($25,000,000).

“Revolving Line Maturity Date” is October 31, 2019.

(b) Clause (v) of the definition of “Eligible Accounts” is hereby amended in its
entirety and replaced with the following:

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing in its sole discretion on a
case-by-case basis; and

(c) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 to the Loan Agreement as follows:

“AQR Threshold” means an Adjusted Quick Ratio of 2.25 to 1.00, as determined by
Bank in its sole discretion.

“First Amendment Effective Date” is March 2, 2016.

“Formula Advance” or “Formula Advances” means any Advance (or advances) under
the Revolving Line other than Non-Formula Advances.

“Formula Overadvance” is defined in Section 2.2.

 

8



--------------------------------------------------------------------------------

“Non-Formula Advance” or “Non-Formula Advances” is defined in Section 2.1.1(d).

“Non-Formula Amount” is an aggregate principal amount equal to Seven Million
Five Hundred Thousand Dollars ($7,500,000).

“Non-Formula Overadvance” is defined in Section 2.2.

“Revolving Facility Overadvance” is defined in Section 2.2.

“Supplemental Term Loan” is defined in Section 2.1.4(a).

“Supplemental Term Loan Commitment” is an aggregate original principal amount of
up to Two Million Six Hundred Forty-Eight Thousand Two Hundred Thirty-Two and
 72⁄100 Dollars ($2,648,232.72).

“Supplemental Term Loan Maturity Date” is March 1, 2018.

“Supplemental Term Loan Payment” is defined in Section 2.1.4(b).

“Supplemental Term Loan Repayment Period” is a period of time equal to
twenty-four (24) consecutive months commencing on April 1, 2016.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(e).

(c) The defined terms “Early Termination Fee”, “Good Faith Deposit”, “Key
Person”, “Liquidity Ratio” and “Monthly Financial Statements”, and their
respective definitions as set forth in Section 13.1 of the Loan Agreement are
hereby deleted in their entirety and all occurrences of and references to such
terms in the Loan Agreement are hereby deleted in their entirety and from and
after the date hereof shall be of no further force and effect under the Loan
Agreement.

2.15 Borrowing Base Certificate. Exhibit B of the Loan Agreement is replaced in
its entirety with Exhibit B attached hereto. From and after the First Amendment
Effective Date, all references in the Loan Agreement to the Borrowing Base
Certificate shall be deemed to refer to Exhibit B attached hereto.

2.16 Compliance Certificate. Exhibit C of the Loan Agreement is replaced in its
entirety with Exhibit C attached hereto. From and after the First Amendment
Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall be deemed to refer to Exhibit C attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

9



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

3.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms,

 

10



--------------------------------------------------------------------------------

except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fully earned, non-refundable, amendment fee in an
amount equal to Twenty-Two Thousand Seven Hundred Seventy-Seven and  78⁄100
Dollars ($22,777.78), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: SILICON VALLEY BANK     APIGEE CORPORATION By:  

/s/ Sean Thompson

    By:  

/s/ Tim Wan

Name:  

Sean Thompson

    Name:  

Tim Wan

Title:  

VP

    Title:  

CFO

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

EXHIBIT B - BORROWING BASE CERTIFICATE

 

 

Borrower: Apigee Corporation

Lender: Silicon Valley Bank

Commitment Amount: $25,000,000 (with up to $7,500,000 available under
Non-Formula Sublimit)

 

ACCOUNTS RECEIVABLE

  

1. Accounts Receivable (invoiced) Book Value as of                     

   $     

2. Additions (Please explain on next page)

   $     

3. Less: Intercompany / Employee / Non-Trade Accounts

   $     

4. NET TRADE ACCOUNTS RECEIVABLE

   $     

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

5. 90 Days Past Invoice Date

   $     

6. Credit Balances over 90 Days

   $     

7. Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)

   $     

8. Foreign Account Debtor Accounts (other than Eligible Foreign Accounts up to
greater of (i) 30% of Eligible Foreign Accounts or (ii) $6,000,000)

   $     

9. Foreign Invoiced and/or Collected Accounts

   $     

10. Contra / Customer Deposit Accounts

   $     

11. U.S. Government Accounts

   $     

12. Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

   $     

13. Accounts with Memo or Pre-Billings

   $     

14. Contract Accounts; Accounts with Progress / Milestone Billings

   $     

15. Accounts for Retainage Billings

   $     

16. Trust / Bonded Accounts

   $     

17. Bill and Hold Accounts

   $     

18. Unbilled Accounts

   $     

19. Non-Trade Accounts (If not already deducted above)

   $     

20. Accounts with Extended Term Invoices (Net 90+)

   $     

21. Chargebacks Accounts / Debit Memos

   $     

22. Product Returns / Exchanges

   $     

23. Disputed Accounts; Insolvent Account Debtor Accounts

   $     

24. [Reserved]

   $     

25. Concentration Limits (25%)

   $     

26. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $     

27. Eligible Accounts [#4 minus #26]

   $     

28. ELIGIBLE AMOUNT OF ACCOUNTS [80% of #27]

   $     

BALANCES

  

29. Maximum Loan Amount under Revolving Line

   $ 25,000,000   

30. Present outstanding principal balance of all Non-Formula Advances (not to
exceed $7,500,000)

   $     

31. Maximum Loan Amount available after reduction of outstanding Non-Formula
Advances [#29 minus #30]

   $     

32. Total Funds Available [Lesser of #31 or #28]

   $     

33. Present outstanding principal balance of all Formula Advances

   $     

34. RESERVE POSITION FOR FORMULA ADVANCES [#32 minus #33]

   $     

 

[Continued on following page.]



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Amended and Restated Loan and Security
Agreement between the undersigned and Silicon Valley Bank.

 

 

COMMENTS: By:  

 

  Authorized Signer Date:  

 

BANK USE ONLY Received by:  

 

  AUTHORIZED SIGNER

Date:  

 

Verified:  

 

  AUTHORIZED SIGNER

Date:  

 

Compliance Status:                                          
   Yes            No  

 



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK   Date:  

 

FROM:   APIGEE CORPORATION    

The undersigned authorized officer of Apigee Corporation (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) with respect to unaudited financial
statements for the absence of footnotes and subject to year-end adjustments. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Periodic financial statements with Compliance Certificate (“CC”)  

Within 45 days after the last day of each (i) fiscal quarter

when Borrower’s Adjusted Quick Ratio is greater than

or equal to the AQR Threshold and there are no

outstanding Advances, and (ii) month at all other times

  Yes    No Bookings Report   Within 45 days after the last day of each fiscal
quarter   Yes    No Annual financial statement (CPA Audited) + CC   FYE within
180 days   Yes    No 10-Q, 10-K and 8-K   With next Compliance Certificate  
Yes    No Borrowing Base Certificate; A/R & A/P Agings  

Within 45 days after the last day of each (i) fiscal

quarter when Borrower’s Adjusted Quick Ratio is greater

than or equal to the AQR Threshold and there are no

outstanding Advances, and (ii) month at all other times

  Yes    No Annual Board Approved financial projections   Annually within 7 days
after board approval or more frequently as updated   Yes    No



--------------------------------------------------------------------------------

Financial Covenants

  

Required

    

Actual

    

Complies

 

Maintain (tested (i) quarterly when Borrower’s Adjusted Quick Ratio is greater
than or equal to the AQR Threshold and there are no outstanding Advances, and
(ii) monthly at all other times):

        

Adjusted Quick Ratio

     >1.75:1.00             :1.00         Yes    No   

Maintain (tested quarterly):

        

Minimum Revenue

        

Trailing 6 month period ending January 31, 2016

   $ 35,000,000       $                      Yes    No   

Trailing 9 month period ending April 30, 2016

   $ 54,000,000       $           Yes    No   

Trailing 12 month period ending July 31, 2016

   $ 74,750,000       $           Yes    No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower (prior to the date on which an initial public offering of Borrower’s
common stock has been consummated) and to the Operating Documents of Borrower or
any of its Subsidiaries? If yes, provide copies of any such amendments or
changes with this Compliance Certificate.            Yes            No Have
there been any 10-Q, 10-K and 8-K filings by Borrower with the SEC (or any
Governmental Authority succeeding to any or all of the functions of the SEC), or
distributed to its shareholders, as the case may be? If yes, provide copies of
any such filings.            Yes            No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

  APIGEE CORPORATION     By:  

 

  Name:  

 

  Title:  

 

BANK USE ONLY Received by:  

 

  AUTHORIZED SIGNER Date:  

 

Verified:  

 

  AUTHORIZED SIGNER Date:  

 

 

    Compliance Status:         Yes      No

 



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:  

    

I. Adjusted Quick Ratio (Section 6.7(a) of the Loan Agreement)

Required: Tested as of the last day of each (i) fiscal quarter when Borrower’s
Adjusted Quick Ratio is greater than or equal to the AQR Threshold and there are
no outstanding Advances and (ii) monthly at all other times, an Adjusted Quick
Ratio of at least 1.75 to 1.00.

Actual:    

 

A.

   Aggregate value of Borrower’s unrestricted cash not subject to any Lien
securing Indebtedness    $                

B.

   Aggregate value of Borrower’s Cash Equivalents    $     

C.

   Aggregate value of net billed accounts receivable    $     

D.

   Quick Assets (the sum of lines A, B, and C)    $     

E.

   Aggregate value of all obligations and liabilities of Borrower to Bank    $  
  

F.

   Without duplication to line E, the aggregate amount of obligations that
should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness, and current portion of Subordinated
Debt permitted by Bank to be paid by Borrower, but excluding all Subordinated
Debt, that mature within one year    $     

G.

   Current Liabilities (the sum of lines E and F)    $     

H.

   Aggregate value of all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue    $     

I.

   Adjusted Quick Ratio (line D divided by line G, minus H)          :       

Is line I at least 1.75 to 1.00?

 

     No, not in compliance         Yes, in compliance

[Schedule 1 to Exhibit C]



--------------------------------------------------------------------------------

II. Minimum Revenue (Section 6.7(b) of the Loan Agreement)

Required: Tested as of the last day of each fiscal quarter, minimum revenue
under GAAP, measured for the trailing period specified below, of at least the
following amounts at the following times:

 

Trailing Period

   Minimum Revenue  

Trailing 6 month period ending January 31, 2016

   $ 35,000,000   

Trailing 9 month period ending April 30, 2016

   $ 54,000,000   

Trailing 12 month period ending July 31, 2016

   $ 74,750,000   

Actual:

 

A.

  

Revenue

   $                

Is the value of line A equal to or greater than the required amount?

 

     No, not in compliance         Yes, in compliance

[Schedule 1 to Exhibit C]